Citation Nr: 0114292	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to April 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that determined that the requisite 
new and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder.  

Additional pertinent evidence was received by the RO in 
November 2000, in the form of an October 2000 letter from the 
veteran's treating psychiatrist.  The receipt of this 
additional evidence was subsequent to the December 1999 
statement of the case.  According to pertinent regulatory 
criteria, a supplemental statement of the case addressing the 
additional evidence should have been furnished to the veteran 
and his representative.  38 C.F.R. § 19.37 (2000).  
Nevertheless, because the outcome of this decision will 
result in no prejudice to the veteran, the Board will proceed 
without remanding the case to the RO for consideration of the 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In a July 1998 Board decision, entitlement to service 
connection for schizophrenia was denied on appeal.  The 
October 2000 letter from the veteran's treating psychiatrist 
noted above contains information pertinent to that issue.  
The RO should ask the veteran to clarify his intentions 
regarding whether he wishes to attempt to reopen the claim of 
entitlement to service connection for schizophrenia.  

The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of the remand 
herein.


FINDINGS OF FACT

1.  In June 1997, the RO denied a claim for service 
connection for PTSD.  In a letter dated July 7, 1997, the 
veteran was provided notice of that decision and of his 
rights to appeal.  The veteran did not initiate an appeal 
from the June 1997 rating decision by July 7, 1998.

2  New evidence has been presented since the June 1997 rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The rating decision of June 1993 denying service 
connection for post-traumatic stress disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2000).  

2. New and material evidence has been presented or secured 
requiring reopening of the veteran's claim for service 
connection for post-traumatic stress disorder.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 1996, the veteran filed a claim of entitlement to service 
connection for post-traumatic stress disorder.  The basis of 
the veteran's claim was that his post-traumatic stress 
disorder was the result of a sexual assault that he had 
sustained in service.  In June 1997, the RO denied the claim 
for service connection for post-traumatic stress disorder.  
In a letter dated July 7, 1997, the veteran was provided 
notice of that decision and of his rights to appeal.  The 
veteran did not initiate an appeal from the June 1997 rating 
decision by July 7, 1998.

When the RO denied the veteran's claim for service connection 
for post-traumatic stress disorder, and the veteran did not 
appeal within one year of the date of the letter notifying 
him of the denial, that decision became final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 3.160(d) (2000).  To reopen 
the claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1997 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In June 1997, the RO found that the evidence then of record 
did not show "a reasonably creditable marker in service 
records or through corroborating evidence" that the claimed 
in-service sexual assault stressor had actually occurred, and 
further, that the evidence failed to show a diagnosis of 
post-traumatic stress disorder.  

Evidence submitted since the June 1997 final denial of the 
claim of entitlement to service connection for post-traumatic 
stress disorder includes an October 11, 2000 letter from R. 
Sheinkopf, M.D.  Dr. Sheinkopf stated that he treats the 
veteran for, inter alia, post-traumatic stress disorder.  Dr. 
Sheinkopf went on to state that the veteran's "symptoms of 
PTSD include chronic intrusive thoughts about being sodomized 
while in the Armed Services."  

This letter shows both a diagnosis of PTSD and a relationship 
between that diagnosis and the alleged sexual assault in 
service.  Both the diagnosis and the relationship are new and 
so significant they must be considered to decide the claim 
fairly.  This evidence clearly fits within the definition of 
new and material evidence.  38 C.F.R. § 3.156(a) (2000).  The 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991).  
Additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is reopened.  To this extent 
only, the appeal is granted.


REMAND

The veteran has reported a sexual assault in service.  VA 
Adjudication Manual M21-1, Part III, 5.14(c) (April 30, 1999) 
provides specifically for development of post-traumatic 
stress disorder claims that include allegations of personal 
assault, such as sexual assault.  The Court has ruled these 
manual provisions to be substantive rules of law that are the 
equivalent of VA regulations.  Patton v. West, 12 Vet. App. 
272 (1999).  The RO should develop the evidence fully, 
consistent with the pertinent manual provisions.

Furthermore, there is evidence that the veteran is receiving 
relevant treatment from a private psychiatrist, Russell 
Sheinkopf, M.D. of Lake Whatcom Center.  Although Dr. 
Sheinkopf has provided an opinion letter concerning the 
veteran's treatment, actual treatment records from Dr. 
Sheinkopf would be of more assistance to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names and addresses, 
approximate dates of treatment or 
consultation, and appropriate releases 
for any private care providers in 
addition to Russell Sheinkopf, M.D. of 
Lake Whatcom Center, who have examined or 
treated him for any psychiatric disorder 
or complaints since November 1996.  If 
any such treatment is adequately 
identified and appropriate releases 
provided, the RO should attempt to obtain 
copies of the records of Russell 
Sheinkopf, M.D. of Lake Whatcom Center 
and copies of any other records 
identified by the veteran.  If any 
development efforts are unsuccessful, 
notify the claimant of the records that 
have not been obtained, of the efforts 
undertaken to develop those records, and 
of further action to be taken in 
connection with the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

2.  The RO should develop the evidence 
pertaining to the veteran's allegations 
of sodomy and sexual assault as the 
source of his stressors in service as 
they relate to his claim for post-
traumatic stress disorder through such 
means as are indicated in and consistent 
with VA Manual M21-1, Part III, 5.14(c).  
Any information obtained must be 
associated with the claims folder.

3.  If, and only if, stressors are 
verified or otherwise established, the 
veteran should be scheduled for a complete 
and thorough VA psychiatric examination in 
order to determine whether he has post-
traumatic stress disorder, and, if so, 
whether it is related to any established 
stressors in service.  VCAA, Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A(d)).  
Prior to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if he meets such 
criteria, whether post-traumatic stress 
disorder can be related to the stressor 
or stressors reported and established, 
based on the RO's memorandum, as having 
occurred during the veteran's active 
service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full and that all notice 
and development required by the VCAA has 
been accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

5.  The RO should then readjudicate the 
claim at issue, and determine whether it 
may now be allowed.  If the claim on 
appeal remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



